Title: To Thomas Jefferson from Joseph Yznardi, Sr., 28 March 1801
From: Yznardi, Joseph, Sr.
To: Jefferson, Thomas




Exelentisimo Señor
George town 28 Marzo 801

Muy Señor mio, y de mi Respectocon el qe devo me allo Obligado a Manifestar á V.E la Sensivilidad de mi gratitud por Repuesta a su apreciable de 26 del qe Acava disiendole qe desde los primeros Anuncios de su Eleccion di Noticias al Ministro de Estado de S.M.C en la Corte de Madrid, como de las favorables Circumstancias, pues que proporsionarian la Mejor Inteligencia á los dos Goviernos, qe he ratificado con Motibo de la Alterasion de Ministerio desde mi recidencia en este Pais, a el Exmo. Señor principe de la Paz como la persona mas Immediata á S.M, agregando aver tenido efecto tan dichosa Eleccion, y a el qe transferiré Copia de dicha su apreciable a la Verdad la mas propia para prueba de mis preedicciones, Ilenandome de gloria ser el Conducto de Sentimientos tan benevolentes adornados de Candor, y por aver sido el Organo por cuya Voses se espresaron los deseos de mi Soverano nada Menos Cordiales, y Sinceros en Conservar aquella reprosicidad qe merese la Fee de su Real Caracter siguiendo el encargo puesto á mi Cuidado por la Credensial qe me Autor[iza] Manifestada á V.E y dirigidole tradusida
El Cavallero Nuebo Ministro Cuyas circumstancias son Notorias espero Será de la Misma Opinion pues sean los qe fuesen enpleados  en el Gavinete Español Sienpre se Conserbó en el Consequencia Constante de Rectitud Manteniendo la Ofertas con que Liga, y con Mayor motibo Mediando Interes locales Utiles a los dos paices que deven Conservarse en lo posible
por lo qe ase al Cavellero de Irujo tengo dicho á V.E aver cumplido con mi Honrades Asiendole la Justicia qe Merese
deseo á V.E larga Vida, y el Mejor asierto en su Administracion, para la perfecta organisasion de los Cuerpos que precide, pa Conservarlos con Felicidad Unidos, y Conformes, á los deseos de una Paz General permanénte, por el bien de la humanidad, y Mras tengo el Honor de ser
Exelentisimo Señor su mayor, y mas Obediente Servr

Josef Yznardy



editors’ translation

Most Excellent Sir
Georgetown 28 Mch. 1801

My most illustrious sir, and with my respectWith what I owe, I find myself obliged to manifest my feelings of gratitude in response to your esteemed letter of the 26th of this month by telling you that, since the first news about your election was announced, I notified the minister of state of His Catholic Majesty in the court at Madrid of it, as well as of the favorable circumstances of it, which provide the best understanding between the two governments. I have ratified this, on the occasion of the change of ministers since my residence in this country, to the most excellent prince of the peace as the person closest to his majesty, adding that such joyful election has been completed. And to him I will send a copy of the above mentioned esteemed letter of yours, truthfully the most appropriate as proof of my predictions, filling me with glory to be the conduit of your benevolent and candid feelings, and to have been the person through whose voice were expressed the wishes of my sovereign, no less cordial and sincere, to conserve that reciprocity that deserves the trust of his royal person, as I have followed the orders that were placed in my care by the credentials that give me authority, credentials that I showed to Your Excellency and sent to you translated.
I hope that the new gentleman minister, whose circumstances are well known, is of the same opinion. No matter who is appointed to the Spanish cabinet, he always behaved with rectitude maintaining that with which he was bound, and with more reason when dealing with local interests that are useful to both countries and that must be preserved as much as possible.
Concerning the Chevalier de Irujo, I have told Your Excellency that I have behaved honorably, rendering to him the justice that he deserves.
I wish Your Excellency long life and the best wisdom in your administration for the perfect organization of the bodies that you preside over, in order to keep them happily united and in agreement, in hope of a general and lasting peace, for the good of humanity; and in the meantime I have the honor to be
Most excellent sir your greatest, and most obedient servant

Josef Yznardy


 